      Case 1:19-cv-08290-PGG-DCF Document 49 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID SOBEL,

                       Plaintiff,
                                                                      ORDER
               -against-
                                                                19 Civ. 8290 (PGG)
MAJOR ENERGY SERVICES, LLC,
SPARK ENERGY, LLC,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s conference, the stay of proceedings will remain in place
until March 11, 2021, to permit Plaintiff additional time to retain new counsel. In the event that
no lawyer has filed a notice of appearance for Plaintiff by March 11, 2021, Plaintiff will proceed
pro se.

                The next conference in this matter will take place on March 11, 2021, at 10:30
a.m., and will proceed telephonically. In the event that Plaintiff has not retained counsel by that
time, he must call-in personally. The parties are directed to dial 888-363-4749 to participate, and
to enter the access code 6212642. The press and public may obtain access to the telephone
conference by dialing the same number and using the same access code. The Court is holding
multiple telephone conferences on this date. The parties should call in at the scheduled time and
wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.
Seven days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov
and GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will
be using to dial into the conference so that the Court knows which numbers to un-mute. The
email should include the case name and case number in the subject line.

               Chambers will mail a copy of this order to Plaintiff and note service on the
docket.

Dated: New York, New York
       February 11, 2021
